Gray, C. J.
The practice act allows a count on an account annexed to be used whenever the cause of action would be correctly described by any of the common counts at common law. Gen. Sts. c. 129, § 2, cl. 7. Goods bargained and sold is one of the common counts. Stearns v. Washburn, 7 Gray, 187. The time of payment having expired before the bringing of this action, the facts which must have been found by the jury under the instructions of the court would have supported an action for goods bargained and sold. Hall v. Miller, Quincy, 252. Brooke v. White, 1 N. R. 330. Kymer v. Suwercropp, 1 Camp. 109. Middlesex Co. v. Osgood, 4 Gray, 447. Morse v. Sherman, 106 Mass. 430. Exceptions overruled.